Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.  	Currently claims 1-11 are pending and under consideration. 

Priority
2.  	This application makes reference to or appears to claim subject matter disclosed in Application No.15/038,862, filed May 24,2016. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with 37 CFR 1.78. Please update the first line pf the specification to include US Patent #10,815,526. 

Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other
 Information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the examiner on form PTO-892 or applicant on form PTO-1449 lists the references, they have not been considered. 
4. 	The information disclosure statements filed 6/4/21 have been considered as to the merits before First Action.
Abstract
5. 	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
6.	The abstract in this application utilizes legal phraseology - for example see “said”. The terms should be omitted from the abstract.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	A. 	In claim 1, is vague an indefinite in reciting that the determined level is elevated above a “cut-off level”. As recited it is not clear as to what the cut-off level will encompass. Is it Applicant’s intent to mean any level greater than zero? The term is not defined by the specification or the claims. As such the meets and bounds of the limitation cannot be determined.  It is suggested that the actual levels (units) are added to the claim in order to obviate this rejection. Appropriate correction is required. 
B.	The terms "high risk", “risk….increased or decreased”, “low risk”, and “highly elevated” in claims 1-7 and 10-11 are relative terms which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is suggested that the terms are omitted form the claim language in order to obviate this rejection. Appropriate correction is required.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8. 	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.


Claim 1 is drawn to a method of monitoring the therapeutic efficacy of a treatment being administered to a patient wherein at least one biomarker associated with septic shock is measured and utilized to assess outcome/risk.  Further administering a second treatment when the evaluated biomarkers are assessed.
However the claimed limitations of identifying, analyzing, determining, and evaluating read on mental processes or abstract ideas. Reciting “judicial exceptions” as limiting elements or steps without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are insufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. 
In the instant case, the judicial exception include the natural principle, of biomarker presence in a subject at risk of poor outcome from treatment. In addition, the judicial exceptions include: “identifying a subject”, “analyzing at least one biomarker”, “determining…..outcome” are considered abstract ideas that are not eligible for patent protection without significantly more recited in the claims.
A claim that focuses on a judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the judicial exceptions itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature/natural principles, natural phenomenon, and abstract ideas).

The subject matter eligibility analysis/steps for all claims (i.e., machine, composition of matter, manufacture and process claims) must be employed for evaluating whether a claim is drawn to patent-eligible subject matter.
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions).
In Step 2A, Prong 1 determine whether the claim is directed to a law of nature, a
natural phenomenon, or an abstract idea and 
Step 2A, Prong 2 determine whether the claim recites additional elements that
integrate the exception into a practical application of the exception
If the exception is not integrated into a practical application, then proceed to Step
2B determines whether the claim as a whole amounts to significantly more than the
Exception.
With respect to instant claims 1-11:
The present claims are directed to a process so Step 1 is satisfied.
The present claims are directed to a judicial exception? The judicial exceptions include the natural principle, the measurement of biomarker levels in a patient being treated for septic shock to determine therapeutic outcome. The claims also recite abstract ideas as limiting elements, which include: identifying, analyzing, determining, and comparing”. 
Theses claim limitations have been interpreted as being abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible without significantly more recited in the claim. The identifying, analyzing, determining, and comparing steps can be done by merely reviewing the data mentally and mentally identifying a patient as having a poor outcome. See Bilski V. Kappos 95 USPQ2d 1001 (2010). Additionally, see Mayo Collaborative Services v. Prometheus Laboratories Inc. 101 USPQ2d 1961 (2012) at 1965, quoting Gottschalkv. Benson, 409 U.S. 63, 67 [175 USPQ 673] (1972). ("Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work."). Thus step 2A Prong 1 and Prong 2 is satisfied.
The next step, STEP 2B, is to determine whether the claim as a whole amount to significantly more than the exception. The active method steps of claim 1 are selecting one or more samples from a subject and measuring the level of known biomarkers. The method steps listed in the claims are broad enough such that substantially all practical applications for assaying the level of at least one biomarker in a subject being treated for septic shock/sepsis. In addition, all of the additional claim elements listed are well-understood, routine, and conventional in this art. The active method steps of the claims are readily recognized in the art as routine. 
For instance, see Standage and Wong (Expert Rev. Anti. Infect. Ther, 2011 January, 9(1) pages 71-79). Standage and Wong disclose biomarkers to diagnose, monitor, and predict in sepsis and septic shock. See abstract. The markers determined include IL-8 and CCL4. 
Also see Kaplan et. al. (Pediatric Critical Care Medicine, 2011 March, 12(2), pages 165-173). Kaplan et al. teach procedures for discovering biomarkers that are indicative of sepsis and septic shock. 
The step of determining/measuring at least one biomarker level in a patient is therefore insufficient to render the claim patent eligible, since it represents well-understood, routine, and conventional activity that was previously engaged in by those in the field. Furthermore, the additional elements set forth in the dependent claims also represent well-understood, routine, conventional activity that was previously engaged in by those in the field.
In summary, the claims do not include additional elements/steps or a combination of elements/steps that are sufficient to ensure that the claims amount to significantly more than a natural principle itself. This is because (1) the claims would cover every substantial practical application of the correlation and (2) the additional steps recited in the claim were previously taken by those in the field. When the claims are considered as a whole, the steps taken together amount to no more than recognizing the law of nature itself.
Thus, the active method steps of the present claims, obtaining multiple samples from the patient and assaying each of the multiple samples from the patient for the level of known biomarkers, as they relate to poor therapeutic outcome are conventional, well understood and routine. These steps are the activities that a scientist would have relied upon to achieve the goals of the invention.

Claim(s) 1-11 are also directed to abstract ideas as independent claim 1 recites “reaching a conclusion”. Comparing information regarding a sample or test subject to a control or target data reads on “An Idea ‘Of Itself’” as when given its broadest reasonable interpretation, such a comparison would read on a mental process that could be performed in the human mind, or by a human using pen and paper. 
See July 2015 Update, Quick Reference Guide. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC. 
The specific information that is being compared (in this case, biomarker(s) levels to particular cut-off levels) merely narrows the abstract idea, which does not make the comparison step less abstract and is not sufficient to provide eligibility on its own.
In the present claims there are no other active method steps that transform the process into an inventive application of the determining and comparing steps.
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter. 
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   


A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b0).

10.	Claims 1-11 are rejected on the ground of nonstatutory obviousness
type double patenting as being unpatentable over claims 1-8 of US Patent #9,238,841 
in view of Verboon-Maciolek et al. (Pediatric Research, Vo.59, No.3, 2006).
US Patent #9,238,841 is drawn to a method of classifying a patient with septic shock into risk groups.  The claims are drawn to the measurement of CCL3, HSPA1B, ELA2, IL8, and LCN2. High risk is indicative of CCL3 concentrations greater than 358 pg/ml or 160pg/ml, HSPA1B concentrations greater than 3.3 µg/ml, serum IL8 concentrations greater than 356 pg/ml or 507 pg/ml, ELA2 concentrations greater than 345 ng/ml, and LCN2 serum concentrations greater than 8.7 ng/ml. See claims 2 and 4.      
US Patent #9,238,841 classifies the patient into high risk or low risk. The claimed “risk” corresponds to individualized treatment. See column 3 lines 45-62.
The claims of US Patent #9,238,841 differ from the instant invention in not specifically reciting the measurement of the biomarkers prior to and after a therapeutic treatment.
However, Verboon-Maciolek et al. (Pediatric Research, Vo.59, No.3, 2006) disclose methods of measuring IL-6, Il-8, and PCT in the diagnosis and treatment of sepsis. See abstract. The plasma levels of IL-6, IL-8, and PCT at the onset of symptoms were significantly higher in subgroup la (with proven sepsis) than in subgroup lb (with negative blood culture) and the control group Ic (p < 0.05) (Table 1, Fig. 1).
Figure 1 shows that after 48 h of treatment, the levels of IL-6 and IL-8 had decreased significantly in subgroup la and were comparable with the values of IL-6 and IL-8 in subgroups lb and Ic. See pages 458-459.
IL-6 or IL-8 in combination with CRP was found to be a good marker of bacterial infection in neonates and adds important information if one is considering withholding or stopping antibiotic therapy. Page 460, 1st column, Discussion.
The researchers found an excellent NPV (NPV of 92%) for the combination of IL-8 and CRP and a significant decrease in IL-8 and IL-6 after 48 h of treatment in septic infants, these parameters may be useful in the follow-up of treatment of infants with clinical signs of sepsis and proven CoNS sepsis to aid in the decision to discontinue antibiotic treatment early in those infants who have clinically recovered. This strategy may help reduce the burden of antibiotic use and diminish the threat of emerging multi-resistant microorganisms in the NICU. See page 460, 2nd column, last paragraph.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing of applicant’s invention to employ the method claimed in US Patent #9,238,841 and assess therapeutic treatments as taught by Verboon-Maciolek et al. because Verboon-Maciolek et al. identified IL-8 as a key differentially expressed parameter of sepsis in patients sepsis. IL-6 or IL-8 in combination with CRP was found to be a good marker of bacterial infection in neonates and adds important information if one is considering withholding or stopping antibiotic therapy. Page 460, 1st column, Discussion.
One skilled in the art would have been motivated to measure biomarkers such as IL-8 in evaluating poor outcome risk in treatments because Verboon-Maciolek et al. taught that these parameters may be useful in the follow-up of treatment of infants with clinical signs of sepsis and proven CoNS sepsis to aid in the decision to discontinue antibiotic treatment early in those infants who have clinically recovered. This strategy may help reduce the burden of antibiotic use and diminish the threat of emerging multi-resistant microorganisms in the NICU. See page 460, 2nd column, last paragraph.


11.	Claims 1-11 are rejected on the ground of nonstatutory obviousness
type double patenting as being unpatentable over claims 1-10 of US Patent #10,815,526.
US Patent #10,815,526 is drawn to a method of monitoring the therapeutic efficacy of a first treatment to a patient with septic shock and administering a second treatment via the measurement of at least three biomarkers (CCL3, IL8, and HSPA1B).  
The instant claims are encompassed in the claims of US Patent #10,815,526. 

12.	For reasons aforementioned, no claims are allowed.

13.	The Group 1642 – Central Fax number is (571) 273-8300, which is able to receive transmissions 24 hours/day, 7 days/week.  In the event Applicant would like to fax an unofficial communication, the Examiner should be contacted for the appropriate Right Fax number.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa V. Cook whose telephone number is (571) 272-0816.  The examiner works a flexible schedule but can normally be reached on Monday - Friday from 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Misook Yu, can be reached on (571) 272-0839.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group TC 1600 whose telephone number is (571) 272-1600.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see httpr//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
12/3/22

/LISA V COOK/Primary Examiner, Art Unit 1642